                                                                        FILED
                      UNITED STATES DISTRICT COURT                          OCT 2 3 2018
                          DISTRICT OF MONTANA
                                                                       Clerk, u s District Court
                            BILLINGS DIVISION                            District Of Montana
                                                                                Billings



                                              CV-18-106-BLG-SPW-TJC
ESTATE OF SEAN PATRICK
O'BRIEN, ROBIN LARSON, and
K.O., a minor child; by and through                ORDER
Personal Representative Robin
Larson,

                    Plaintiffs,

vs.

CITY OF LIVINGSTON, a political
subdivision of the State of Montana,
KEVIN ENGLE, ANDREW
EMANUEL, DALE JOHNSON and
JOHN DOES 1-10,

                    Defendants.


      Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

      IT IS HEREBY ORDERED:

      1.     The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

      2.     Pursuant to 28 U.S.C. §636(b)(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.


      DATED this        o/la rd~y of October, 2018.

                                        ~~u~
                                        'SUSANP.WATTERS
                                        United States District Judge
